Citation Nr: 1821574	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-48 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 


INTRODUCTION

The Veteran served on active in the United States Marine Corps from June 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran presented testimony at a January 2012 Board hearing.  A transcript of that hearing is of record.

In January 2018, the Board wrote the Veteran and his representative to inform them that the Veterans Law Judge who conducted the January 2012 hearing was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another Board hearing, but did not respond.  As such, as stated in the letter, the Board assumes that he does not desire to have another hearing.

The case was previously before the Board in March 2014, June 2016, and March 2017, when it was remanded for additional development.  That development has been completed and the case may now be reviewed on the merits. 


FINDING OF FACT

The Veteran does not have a current left eye disability that was incurred in or aggravated by active military service. 



CONCLUSION OF LAW

The criteria for service connection for residuals of a left eye injury have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or evidentiary development is required.


Service Connection

The Veteran alleges that his left eye was injured in approximately 1976 when a barrel of diesel fuel spilled on his face.  He contends that any current left eye disorder, including decreased vision and cataracts, are related to the in-service injury.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

By way of background, at entry and separation from service, the Veteran's eyes were deemed normal, he exhibited 20/20 vision, and he denied wearing glasses or contacts on his report of medical history.  In-service treatment records do not reference any eye problems or incident involving diesel fuel.  A May 2014 personnel information exchange system (PIES) request in the record confirms that all medical records from the alleged time frame have been uploaded to the Veteran's claims file.

On a general medical examination in January 1994, an examiner noted that the Veteran's eyes were normal, as there was no cause for an eye diagnosis to be provided following physical examination.

The Veteran testified at a January 2012 Board hearing, where he recounted the in-service incident of moving a barrel of diesel fuel, which spilled on his eyes.  He reported being taken to the hospital where they cleansed his eyes, and he returned to regular duty while wearing an eye patch on his left eye for thirty days following the incident.  The Veteran denied receiving any other treatment for his eye while in service.  Post-service, the Veteran refrained from seeking eye treatment until he noticed significant decreases in his visual acuity. 

In connection with this claim, the Veteran underwent VA examination in January 2015, where the examiner noted diagnoses of pseudophakia of the left eye from 2010, and papilledema in both eyes from November 2012.  The examiner acknowledged the Veteran's history of diesel fuel eye exposure, as well as his history with having an AV fistula in 2012 with papilledema noted on an ophthalmic examination the same year.  The examiner associated the papilledema with the AV fistula as noted on the radiologic magnetic resonance imaging (MRI) venogram.  The examiner determined that there were no current eye problems related to the Veteran's chemical injury. 

The Board sought clarification of this opinion in the June 2016 remand, and sent the Veteran's records for an addendum opinion.  A July 2016 examination report reflected similar findings, as the examiner stated that the Veteran's papilledema was due to unrelated illness occurring thirty or more years after a superficial chemical injury to his eye.  After reviewing the records, the examiner further indicated that the papilledema was more likely due to self-resolving AV fistula or a side effect of medical treatment and not the previous chemical injury.  The examiner continued, noting that superficial chemical injury causing no damage to the anterior segment of the eye, i.e. cornea or conjunctival, will not cause a cataract, thereby driving home his point that the Veteran's injury had already healed, and the noted problem of cataract and its consequence of surgery (pseudophakia) were unrelated to service. 

The Board sought an additional medical opinion in April 2017 to address all points of contention with respect to the Veteran's theory of entitlement.  The examiner explained that the Veteran's papilledema was less likely caused by the diesel spill to his eyes, as the Veteran's papilledema was noted to first appear in November 2012, at least thirty years after injury/exposure.  Further, a PubMed search did not reveal any reports of papilledema and diesel fuel.  

In addition, the Veteran had two medical conditions which were known to cause the condition: a dural AV fistula and an interferon treatment.  The examiner noted that a dural AV fistula can spontaneously resolve which could account for why the radiologic testing did not confirm a dural AV fistula with angiogram.  Based on further diagnostic examination, the examiner noted that the MRI venography may have shown spontaneous resolution versus a false positive test.  The second medical condition is the Veteran's Interferon treatment for Hepatitis C.  Interferon has a known side effect of causing or exacerbating papilledema.  Thus, the examiner determined that since papilledema was not previously noted prior to starting treatment, this was a new finding for the Veteran, as the Interferon was prescribed between February 2012 and January 2013 per VA treatment records.  

Moreover, the examiner noted that the Veteran's posterior cataract and subsequent capsular opacification is less likely caused by the in-service incident because the cataracts were noted approximately thirty years after the exposure date of the mid 1970's; as the cataracts were removed from his left eye in the 2000's.  Similarly, a PubMed search did not reveal any reports of cataracts and diesel fuels.  Lastly, the examiner added that posterior capsular opacity is a common finding after cataract surgery as it occurs anywhere from 4-30% of cases based on technique of removing cataract and type of implant placed at the time of surgery. 

As the entirety of the medical opinion evidence dissociates the Veteran's left eye disability from active military service, entitlement to service connection is not warranted.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

The Board notes that the Veteran's description of his symptoms and functionality are credible and competent evidence pertinent to the claim, particularly as it relates to his consistent report of vision issues and constant decline.  However, as it pertains to the limited inquiry with respect to the etiology of his very specific, current eye conditions, the Board places greater probative weight on the clinical findings of the clinicians who have greater training and expertise in performing ophthalmologic examinations and ascertaining the nature and etiology of those types of disabilities.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of a left eye injury is denied. 



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


